Name: 2014/306/EU: Council Decision of 13 May 2014 on the conclusion, on behalf of the European Union, of the Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Union and the Republic of Seychelles
 Type: Decision
 Subject Matter: international affairs;  fisheries;  European construction;  Africa
 Date Published: 2014-05-29

 29.5.2014 EN Official Journal of the European Union L 160/4 COUNCIL DECISION of 13 May 2014 on the conclusion, on behalf of the European Union, of the Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Union and the Republic of Seychelles (2014/306/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43, in conjunction with Article 218(6)(a) and Article 218(7) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) On 5 October 2006, the Council approved the Fisheries Partnership Agreement between the European Community and the Republic of Seychelles (1) (the Agreement) by means of Regulation (EC) No 1562/2006 (2). (2) The fishing opportunities and the financial contribution provided for by the Agreement were set out in a Protocol (3). The most recent Protocol expires on 17 January 2014. (3) The Union has negotiated with the Republic of Seychelles a new Protocol setting out the fishing opportunities and the financial contribution provided for by the Agreement (the new Protocol). (4) In accordance with Council Decision 2014/5/EU (4), the new Protocol has been signed and is applied on a provisional basis as from 18 January 2014. (5) The Agreement set up a Joint Committee which is responsible for monitoring the implementation of the Agreement. Furthermore, in accordance with the Protocol, the Joint Committee may approve certain modifications to the Protocol. In order to facilitate the approval of such modifications, it is appropriate to empower the Commission, subject to specific conditions, to approve them under a simplified procedure. (6) It is in the interest of the Union to implement the Agreement by means of a Protocol setting out the fishing opportunities and the financial contribution and defining the conditions for promoting responsible fishing and sustainable fisheries in the Seychelles' waters. (7) The new Protocol should be approved, HAS ADOPTED THIS DECISION: Article 1 The Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Union and the Republic of Seychelles (the Protocol) is hereby approved on behalf of the Union (5). Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 16 of the Protocol. Article 3 Subject to the provisions and conditions set out in the Annex, the Commission shall be empowered to approve, on behalf of the Union, modifications to the Protocol in the Joint Committee. Article 4 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union (6). Done at Brussels, 13 May 2014. For the Council The President E. VENIZELOS (1) OJ L 290, 20.10.2006, p. 2. (2) Council Regulation (EC) No 1562/2006 of 5 October 2006 concerning the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of Seychelles (OJ L 290, 20.10.2006, p. 1). (3) OJ L 345, 30.12.2010, p. 3. (4) Council Decision 2014/5/EU of 16 December 2013 on the signing, on behalf of the European Union, and provisional application of the Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Union and the Republic of Seychelles (OJ L 4, 9.1.2014, p. 1). (5) The Protocol has been published in OJ L 4, 9.1.2014, p. 3 together with the decision on its signature. (6) The date of entry into force of the Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council. ANNEX Scope of the empowerment and procedure for the establishment of the Union position in the Joint Committee (1) The Commission shall be authorised to negotiate with the Republic of Seychelles and, where appropriate and subject to complying with paragraph 3 of this Annex, agree on modifications to the Protocol in respect of the following issues: (a) review of fishing opportunities in accordance with Article 5(1) of the Protocol; (b) modalities of the sectoral support in accordance with Article 3 of the Protocol; (c) review of the technical rules on the Vessel Monitoring System (VMS) in accordance with point 9 of Appendix 8 to the Protocol and similar technical provisions in accordance with Article 5(3) of the Protocol. (2) In the Joint Committee set up under the Agreement, the Union shall: (a) act in accordance with the objectives pursued by the Union within the framework of the Common Fisheries Policy; (b) be in line with the Council Conclusions of 19 March 2012 on a Communication from the Commission on the External dimension of the Common Fisheries Policy; (c) promote positions that are consistent with the relevant rules adopted by Regional Fisheries Management Organisations. (3) Where a decision on a modification to the Protocol referred to in paragraph 1 is to be adopted during a Joint Committee Meeting, the necessary steps shall be taken so that the position to be expressed on behalf of the Union takes account of the latest statistical, biological and other relevant information transmitted to the Commission. To this effect and based on that information, a preparatory document setting out the particulars of the Union position which is envisaged shall be transmitted by the Commission services, in sufficient time before the relevant Joint Committee Meeting, to the Council or to its preparatory bodies for consideration and approval. In respect of issues referred to in paragraph 1(a), the approval of the Union position which is envisaged by the Council shall require a qualified majority of votes. In the other cases, the Union position which is envisaged in the preparatory document shall be deemed to be agreed, unless a number of Member States equivalent to a blocking minority objects during a meeting of the Council's preparatory body or within 20 days of receipt of the preparatory document, whichever occurs earlier. In case of such objection, the matter shall be referred to the Council. If, in the course of further meetings, including on the spot, it is impossible to reach an agreement in order for the Union position to take account of new elements, the matter shall be referred to the Council or to its preparatory bodies. The Commission is invited to take, in due time, any steps necessary as a follow-up to the decision of the Joint Committee, including, where appropriate, a publication of the relevant decision in the Official Journal of the European Union and a submission of any proposal necessary for the implementation of that decision.